 Case: 1:17-cv-03062 Document #: 61 Filed: 01/13/20 Page 1 of 1 PageID #:6023

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

United States of America, et al.
                                                 Plaintiff,
v.                                                            Case No.: 1:17−cv−03062
                                                              Honorable John J. Tharp Jr.
Joel Kennedy Constructing Corporation, et al.
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 13, 2020:


       MINUTE entry before the Honorable John J. Tharp, Jr:Defendants Barrera
Construction, Inc., Chicagoland Truckin, Inc., E. King Construction Co., Inc., JLA &
Sons Construction Company, Martinez Underground, Inc., Menini Cartage, Inc., Midwest
Rem Enterprises, Inc., and Orient Express Service Company, Inc.'s motion to substitute
attorney [57] is granted. No appearance on the motion is required. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
